Citation Nr: 9903915	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-03 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



REMAND

The veteran had active military service from June 1987 to 
August 1995.  

This case arises from an October 1997 determination of the 
Denver Regional Office by which the appellant was granted an 
apportioned share of the veteran's compensation in the amount 
of $75 per month ($25 each for herself and two children).  At 
that time, the veteran had been awarded compensation for 
disabilities rated as 30 percent disabling.  He was being 
paid as a veteran with a wife and two dependent children.  In 
a statement of the case, the RO stated that the amount 
apportioned to the appellant was such as to allow the veteran 
to retain an amount approximately equal to what a single 
veteran would receive who was disabled to the same degree.

By a rating decision dated in December 1997, the combined 
rating for the veteran's service-connected disabilities was 
increased from 30 percent to 40 percent.  The record reflects 
that the compensation rate for a veteran rated 40 percent 
disabling who has a wife and 2 children was $501 as of 
January 1, 1998, and that of this amount the veteran received 
$426 and the appellant received an apportioned share of $75 
for herself and their 2 children.  The record does not 
reflect the rate of compensation for a single veteran rated 
40 percent disabled.

The appellant has indicated that the veteran's children are 
not receiving any support money from the veteran.  The 
veteran has never furnished an accounting of his income, 
expenses and assets, which would serve to establish his 
actual financial situation in the record.  There is some 
suggestion in the record that the veteran and the appellant 
may no longer be married.

The Board of Veterans' Appeals (Board) also notes that as 
this is a contested claim, due process requires that the 
veteran be provided with a copy of the appellant's 
Substantive Appeal.  See 38 C.F.R. § 20.502.

Accordingly, the case is being remanded for the following 
action:

1.  Initially, it should be determined 
whether the parties are still married 
and, if not, confirmation of the date 
when their divorce became final should be 
obtained.  

2.  The veteran should be asked to 
provide a complete accounting of his 
monthly income and expenses.  If the 
veteran and the appellant are divorced, 
this should include information for the 
period prior to the divorce.  His current 
assets and debts should be detailed.  A 
listing of any payments since 1995 made 
by the veteran to the appellant, as well 
as evidence of such payments, should also 
be furnished.  Also, any significant 
changes in his income and expenses during 
the years from 1995 to the present should 
also be set out and explained.  The 
veteran should be advised of the 
importance of furnishing the requested 
information.  

3.  The appellant should be asked to 
provide a complete accounting of her 
monthly income and expenses.  If the 
veteran and the appellant are divorced, 
this should include information for the 
period prior to the divorce.  Her current 
assets as well as installment contracts 
and other debt should be detailed.  A 
listing of her total monthly expenses 
should be secured and she should be asked 
if the veteran has provided any monetary 
support since 1995.  Also, any 
significant changes in her income and 
expenses during the years from 1995 to 
the present should also be set out and 
explained.  The appellant should be 
advised of the importance of providing 
the requested information.  

4.  The originating agency should fully 
implement the contested claims provisions 
of 38 C.F.R. §§ 20.500-20.504, and 
20.713.  The veteran should be provided 
with a written summary of the arguments 
or contentions advanced by the appellant 
at her March 1998 hearing as well as a 
copy of her Substantive Appeal.  He 
should also be informed of his right to a 
hearing.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
claim and prepare a formal decision with 
respect to apportionment, which accounts 
for the entire claim period.  The RO 
should set forth in its decision the rate 
of compensation payable for a single 
veteran with the same combined rating as 
the veteran in this case.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue the appellant, 
as well as the veteran, a supplemental statement of the case 
which includes a summary of evidence received since the last 
supplemental statement of the case.  The originating agency 
should give all interested parties a reasonable period of 
time to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The purpose of this REMAND is to obtain clarifying 
information as well as to ensure all due process.  No action 
is required on the part of the appellant or the veteran until 
they are notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
ELLS


- 2 -
